CERTIFICATE OF DESIGNATION SERIES A PREFERRED STOCK of APOLLO DRILLING, INC. CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK OF APOLLO DRILLING, INC. (Pursuant to Sections 242 and 245 of the General Corporation Law of the State of Delaware) Apollo Drilling, Inc., a corporation organized and existing under and by virtue of the provisions of the General Corporation Law of the State of Delaware (the "General Corporation Law"), DOES HEREBY CERTIFY: 1.That the name of this corporation is Apollo Drilling, Inc., and that this corporation was originally incorporated pursuant to the General Corporation Law on September 9, 2006. 2.That the Board of Directors duly adopted resolutions designating the rights of the Series A Preferred Stock, par value $.001 per share, and authorizing the appropriate officers of this corporation to issue said shares and file this Certificate of Designation (the "Certificate"): RESOLVED, that the Certificate of Incorporation of this corporation be amended and by revising Article Fourth as follows: ARTICLE FOURTH The following is a statement of the designations and the powers, privileges and rights, and the qualifications, limitations or restrictions thereof in respect of each class of capital stock of the Corporation. A.
